department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date uilc cc pa apjp sca-154302-01 internal_revenue_service national_office significant service_center advice memorandum for associate area_counsel small_business self-employed from subject assistant chief_counsel administrative provisions judicial practice cc pa apjp managerial approval and notice requirements of penalties - sec_6751 this significant service_center advice responds to your memorandum dated date in accordance with sec_6110 this significant service_center advice should not be cited as precedent issue whether the sec_6662 accuracy-related_penalties for negligence and substantial_understatement assessed pursuant to the automated underreporter program qualify under sec_6751 as penalties automatically calculated through electronic means that are excepted from the general_rule requiring written supervisory approval of penalties conclusion when the sec_6662 penalties are assessed under the automated underreporter program without an employee independently determining the appropriateness of the penalty the penalty is one automatically calculated through electronic means and may be assessed without written supervisory approval of the penalty where however a service employee considers a taxpayer response to a proposed penalty sec_6751 requires written approval of the penalty by the employee’s immediate supervisor prior to assessment of the penalty sca-154302-01 facts the automated underreporter program is a document matching program the program compares a taxpayer’s return with third party information returns concerning the taxpayer if there is a discrepancy between the two the computer_program calculates a proposed deficiency and prepares a letter to the taxpayer requesting the taxpayer to explain the discrepancy if the taxpayer responds a tax examiner will consider the response and may adjust the proposed deficiency as appropriate if the taxpayer does not respond the program issues a notice_of_deficiency automatically if the taxpayer does not respond to the notice_of_deficiency the deficiency will then be assessed if the understatement_of_tax that the program initially calculates exceeds the greater of a ten percent of the tax that should have been shown on the return or b dollar_figure dollar_figure for corporations the computer will automatically include in its initial letter to the taxpayer a proposed substantial_understatement_penalty in accordance with the provisions of sec_6662 if the taxpayer replies neither to that letter nor to the notice_of_deficiency that the computer_program subsequently issues no human will consider or review the penalty and it will be automatically assessed in other circumstances the automated underreporter program asserts the negligence_penalty under sec_6662 these circumstances arise when the program identifies a taxpayer as an underreporter who also underreported and was assessed a deficiency in a prior year if the taxpayer responds neither to the letter nor the deficiency_notice that the computer generates and sends to him the program will assess the negligence_penalty without any human considering the appropriateness of the penalty analysis sec_6751 provides that no penalty shall be assessed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination or such higher level official as the secretary may designate as an exception to this general_rule sec_6751 provides that managers need not approve any addition_to_tax under sec_6651 sec_6654 or sec_6655 or any other penalty automatically calculated through electronic means nothing in the legislative_history to sec_6751 explains what is meant by penalty automatically calculated through electronic means we believe that it means something more than merely using an electronic device to perform arithmetic functions to determine the amount of a penalty if the phrase meant nothing more then the assessment of any penalty could potentially qualify as an exception to the general_rule requiring supervisory approval instead by analogy to the manner in sca-154302-01 which the service uses automated computer programs to assesses penalties under sec_6651 sec_6654 and sec_6655 we believe that assessment of a penalty qualifies as one calculated through electronic means if the penalty is assessed free of any independent determination by a service employee as to whether the penalty should be imposed against a taxpayer as explained above the automated underreporter program will in certain circumstances cause an automatic assessment of accuracy-related_penalties for negligence or substantial_understatement outside the context of assessment under the automated underreporter program these penalties typically require an independent determination of the appropriateness of the penalty for example the determination that there is negligence typically requires a service employee to make an independent determination of whether a taxpayer made a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_1_6662-3 when an employee makes such a determination there is not an automatic calculation of the penalty through electronic means and the exception to the general_rule requiring written supervisory approval would not apply the circumstances in which the automated underreporter program calls for assessment of a negligence_penalty however does not require an independent determination by a service employee instead programmed into the computer are uniform factual criteria under which the computer will automatically propose a negligence_penalty when a taxpayer for a second year fails to report income reported on third party information returns the programmed determination is that the taxpayer has not exercised ordinary and reasonable care in the preparation of his return when the computer_program automatically assesses the penalty on the basis of this mechanical determination we believe that it qualifies as an exception to the general_rule requiring written supervisory approval the analysis is similar with respect to the substantial_understatement_penalty the automated underreporter program electronically calculates when income reported on third party information returns but omitted from a taxpayer’s return falls within the dollar amount criteria of sec_6662 and qualifies as a substantial_understatement we note that under sec_6662 a taxpayer may sometimes avoid the substantial_understatement_penalty by having substantial_authority for the tax treatment of an item or by disclosing certain information affecting an item’s tax treatment if there is a reasonable basis for that tax treatment consideration of these matters would require a service employee to make an independent determination of the appropriateness of the penalty and require the written approval of an immediate supervisor before the penalty could be assessed we understand however that the automated underreporter program does not involve returns with disclosure statements see sec_1_6662-4 furthermore without a taxpayer providing an explanation for omission_of_income reported on a third party information_return the service would have no basis to sca-154302-01 believe that there was substantial_authority for omitting the income therefore we believe that the automated underreporter program is appropriately asserting the substantial_understatement_penalty when the taxpayer omits income on his return in amounts that meet the criteria of sec_6662 furthermore because the program automatically calculates and proposes the penalty we believe that the penalty qualifies as one automatically calculated by electronic means and may be assessed without supervisory approval so long as the taxpayer does not respond to the proposed penalty prior to its assessment of course if a taxpayer responds either to the initial letter proposing a penalty or to the notice_of_deficiency that the program automatically issues a service employee will have to consider the response when considering the response the employee will have to make an independent determination as to whether the response provides a basis upon which the taxpayer may avoid the penalty whether the employee determines to apply the penalty or not the employee’s independent determination of whether the penalty is appropriate means that the penalty is not automatically calculated through electronic means accordingly sec_6751 would require written supervisory approval of an employee’s determination to assert the penalty if you have questions please contact us by curtis g wilson ashton p trice senior technician reviewer branch
